Citation Nr: 1526715	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation of lumbar spondylosis, rated as 40 percent disabling from December 29, 2011, and 10 percent disabling from September 19, 2014.

2.  Entitlement to an increased evaluation for major depressive disorder, rated as 50 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.

The issues of an increased rating for major depressive disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  From December 29, 2011, the Veteran's lumbar spondylosis did not manifest in unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  From September 19, 2014, the Veteran's lumbar spondylosis is shown to have been manifested by limitation of forward flexion to 90 degrees; and combined range of motion of the thoracolumbar spine to greater than 120 degrees.  


CONCLUSIONS OF LAW

1.  From December 29, 2011, a rating in excess of 40 percent for lumbar spondylosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5237-5243 (2014).

2.  From September 19, 2014, a rating in excess of 10 percent for lumbar spondylosis is not warranted  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in May 2008 and in December 2011.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's lumbar spine was medically evaluated in December 2011 and September 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in March 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spondylosis has been assigned staged ratings of 40 percent from December 2011, and 10 percent from September 19, 2014 under DC 5239.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined ROM of the thoracolumbar spine is to 240 degrees.  38 C.F.R. § 4.71a. 

For VA compensation purposes, ankylosis of the entire thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, DC 5237, Note 5.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

By way of background, the Veteran has been in receipt of service connection for lumbar spondylosis since July 1984.  Her disability was evaluated as 10 percent disabling since May 1987.  Following the Veteran's claim for TDIU, the RO determined that reevaluation of the Veteran's service-connected disabilities was warranted.  Therefore, the RO afforded the Veteran a VA examination in December 2011.

On December 29, 2011 VA examination, the Veteran reported limitation in walking because of her spinal disability.  It took her 20 minutes to walk 150 yards.  She denied falls.  She reported pain, stiffness, fatigue and spasms.  She did not experience decreased motion, paresthesia, and numbness.  She had weakness of the spine and leg.  She did not have bowel or bladder problems.   She had an incapacitating episode in June 2011 for a duration of 3 days, recommended by a physician.  She needed help getting dressed and difficulty standing up from a sitting position.  She experienced flare-ups of back pain, preventing her from cleaning, shopping or doing yard work.  She occasionally used a cane and scooter due to back pain.

On physical examination, the Veteran's posture and gait were within normal limits (WNL).  Range of motion (ROM) of the spine showed forward flexion to 25 degrees with objective evidence of painful motion at 20 degrees.  The total ROM was 75 degrees, limited to 55 degrees with pain.  The Veteran was able to perform repetitive-use testing without additional limitation.  She had tenderness to palpation along L1-S1.  She did not have guarding or muscle spasm.  Neurological examination of the lower extremities revealed 4/5 strength of the left lower extremity.  Sensory examination to light touch was normal for all dermatomes.  Knee and ankle jerk were normal bilaterally.  Peripheral nerve involvement was not evident.  Straight leg rising test was negative bilaterally.  The examiner concluded that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, nor did she have any other neurologic abnormality or peripheral nerve involvement.  

A March 2013 VA treatment record notes that the Veteran reported increased back pain and muscle spasm.  Examination revealed tenderness with palpation to lower back.

In March 2014, physical examination of the musculoskeletal system showed an adequately aligned spine, no joint erythema or tenderness, normal muscular development and normal gait.  The examiner assessed back pain as stable, and noted that the Veteran is taking less Baclofen (muscle relaxer).

During a July 2014 VA routine follow up, the Veteran reported doing well but fatigued because she had recently driven 14 hours to take her daughter to camp.  She had no other complaints.  On examination, there was tenderness with palpation to lower back.  The examiner assessed back pain as stable.

On September 19, 2014 VA examination, the Veteran reported that her lumbar spine complaints had progressively worsened since separation from active duty.  She had current constant lower lumbar spine pain with some radiation to the bilateral buttock/thighs.  She denied numbness, tingling, or weakness, and bowel or bladder incontinence.  Her pain was worse with any prolonged weight-bearing activity.  She did not have any surgical or interventional procedures for the lumbar spine.  She is currently being treated by her primary care provider with oral medications.  She has not had physical therapy since 2006.

On physical examination, forward flexion was to 90 degrees, with objective evidence of painful motion beginning at 40 degrees.  The total ROM was to 240 degrees, limited to 180 degrees with pain.  She did not have additional limitation in ROM of the back following repetitive-use testing.  There was generalized tenderness throughout the lumbar paraspinal musculature.  The Veteran did not have muscle spasm or guarding of the spine resulting in abnormal gait or spinal contour.  Sensory, muscle strength, and reflex examinations were normal.  Straight leg raising test was negative bilaterally.  The Veteran complained of pain radiating down her legs, but there were no objective signs of radiculopathy.  The Veteran did not exhibit neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems.  She did not have IVDS of the thoracolumbar spine.  She did not use any assistive devices as a normal mode of locomotion.  The examiner opined that, because the examination was not performed during a flare-up and there was no change with repetitive testing, it was not possible to determine the extent of additional limitations due to pain, weakness, fatigability or incoordination without resorting to mere speculation.

During the March 2015 Board hearing, the Veteran reported muscle spasms and increasing pain, worse if prolonged standing or walking, or sitting.  She testified that the severity of her symptoms usually amounted to a 7 on a scale from 1 to 10.  She reported treatment as mild home exercises, hydrocodone and baclofen, TENS unit, heating pad.  She reported wearing a back brace and using a mobility chair "every once in a while."  

Based on the foregoing, the Board finds that a rating in excess of 40 percent is not warranted from December 29, 2011.  No more than a 10 percent rating is warranted from September 19, 2014.

From December 29, 2011, the Veteran's lumbar spondylosis was not shown to be manifested by unfavorable ankylosis of the thoracolumbar spine, which is required for a higher 50 percent rating.  Indeed, there is no medical evidence demonstrating that the entire thoracolumbar spine was fixed in flexion or extension.  Rather, the December 2011 VA examiner found that posture was WNL.  Further, the March 2014 VA treatment record indicates that the Veteran had an adequately aligned spine.  Moreover, there was no indication of limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation or dislocation, or neurologic symptoms.  

Additionally, there is no medical evidence to show that the Veteran had incapacitating episodes having a total duration of at least 6 weeks in the past 12 months, required for the next higher 60 percent rating for IVDS.

From September 19, 2014, the Veteran's lumbar spondylosis was manifested by forward flexion to 90 degrees.  She had painful motion beginning at 40 degrees; but no additional function loss on repetitive range of motion testing.  The examination of the spine did not reveal muscle spasm, deformity or any other sign of additional function loss and the examiner was unable to determine any additional limitation of function during flare ups.  There was no evidence of ankylosis of the spine or additional function loss, as required for a higher rating.  In addition, there was no evidence of incapacitating episodes (bed rest prescribed by a physician).  Moreover, the September 2014 examiner found that the Veteran did not have IVDS of the thoracolumbar spine.

With regard to objective neurological abnormalities associated with lumbar spondylosis, both the December 2011 and September 2014 VA examiners found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, nor did she have any other neurologic abnormality or peripheral nerve involvement.  Accordingly, a separate rating based on objective neurological abnormalities is not warranted during any time period on appeal.

The Board has considered the Veteran's lay statements regarding the severity of her back pain.  The Veteran is competent to report her symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Moreover, the Veteran has provided no written statements or reports from a private or VA clinician that suggest she has additional function loss or that she experienced incapacitating episodes during the past 12 months.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran reports her lumbar spondylosis causes difficulties with walking, standing and sitting.  The Board notes, however, that the manifestations of her disability to include pain and other functional limitations on appeal are clearly contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca, 8 Vet. App. at 206 in considering her current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

From December 29, 2011, a rating in excess of 40 percent for lumbar spondylosis is denied.

From September 19, 2014, a rating in excess of 10 percent rating for lumbar spondylosis is denied.
REMAND


Regarding the Veteran's claims for a rating in excess of 50 percent for major depressive disorder and TDIU, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

On December 2011 VA psychological examination, the examiner found that the Veteran's major depressive disorder manifested in total occupational and social impairment.  However, the examiner did not find that the Veteran exhibited any of the symptoms of total occupational and social impairment under the applicable rating criteria.  Additionally, the examiner assigned a Global Assessment of Functioning (GAF) of 60, which reflects a moderate difficulty in social and occupational functioning.  As the examiner's findings are internally inconsistent and contradictory, the December 2011 opinion is inadequate.  Further, the Board notes that the December 2011 VA examination report is approximately 3 and a half years old.  As such, the Veteran must be afforded a new VA psychological examination.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issue of whether the Veteran is entitled to an evaluation in excess of 50 percent for his major depressive disorder since both involve whether there is total occupational impairment.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Thus, adjudication of the Veteran's TDIU claim must be deferred.

Finally, the Veteran testified during her March 2015 Board hearing that she was in receipt of Social Security Administration (SSA) benefits.  Accordingly, such records should be obtained prior to adjudication of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA and associate with the claims file a copy of any decision issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA psychological examination to assess the current severity of her service-connected major depressive disorder.  All indicated tests and studies shall be conducted.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's major depressive disorder, describe the impact of the disability on her occupational and social functioning, and provide a GAF score.  The examiner must provide reasons for any opinion given.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims for increased rating for major depressive disorder and TDIU.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


